                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KEYA C. DRAPER,

                   Plaintiff,                               8:18CV374

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
DOCULYNX, INC.,

                   Defendant.

       This matter is before the court on its own motion. On March 29, 2018, after
an extensive initial review of Plaintiff’s Complaint, the court determined that
Plaintiff had failed to allege plausible claims of age and sex discrimination against
Defendant and ordered Plaintiff “to file an amended complaint that sufficiently
alleges an employment discrimination claim upon which relief may be granted.”
(Filing No. 6 at CM/ECF p. 11.) Plaintiff was warned that “[f]ailure to file an
amended complaint within the time specified by the court will result in the court
dismissing this case without prejudice and without further notice to Plaintiff.” (Id.)

       Instead of filing an amended complaint as directed, Plaintiff submitted a
letter to the court on April 18, 2019, that: (1) reiterates her belief that she was
treated poorly by Defendant; (2) generally alleges that Defendant did not follow
proper investigation procedures upon receiving her complaint of harassment; (3)
describes additional “unwanted behavior” by Tasha towards Plaintiff including
“talk[ing] under [Plaintiff’s] clothes” and “describe[ing] [Plaintiff’s] buttock”; and
(4) asks the court to grant her relief for her pain and suffering. (Filing No. 7.)

      I shall dismiss Plaintiff’s case because Plaintiff failed to follow the court’s
order to file an amended complaint consistent with the court’s previous
Memorandum and Order (filing no. 6). See Burgs v. Sissel, 745 F.2d 526, 528 (8th
Cir. 1984) (“A district court has power to dismiss an action for refusal of the
plaintiff to comply with any order of court, Fed.R.Civ.P. 41(b), and such action
may be taken on the court’s own motion.”); Tyler v. City of Omaha, 780 F. Supp.
1266, 1275 (D. Neb. 1991), remanded without opinion, 953 F.2d 648 (8th Cir.
1991) (table) (recommending dismissal of pro se amended complaint that did not
remedy failings noted in order on initial review of original complaint; dismissal “is
warranted as plaintiff has received full notice of the insufficiency of []his claims
and received a meaningful opportunity to respond through the invitation to file an
amended complaint in order to remedy the noted failings,” but failed to do so);
NEGenR 1.3(g) (“Unless stated otherwise, parties who proceed pro se are bound
by and must comply with all local and federal procedural rules.”); 9 Charles A.
Wright, et al., Federal Practice and Procedure § 2369 (3d ed. 2019) (“pro se
plaintiffs are fully responsible for compliance with court orders, rules, and
schedules”). Even if the court liberally construed Plaintiff’s correspondence as
supplemental to her original Complaint, the additional allegations put forth by
Plaintiff fail to remedy the deficiencies identified by the court upon initial review.

      IT IS THEREFORE ORDERED that:

      1.     This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 13th day of May, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                          2
